Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 1 of 32




            IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF NEW YORK


JOHN DeROSIER,

                 Plaintiff,                  Civil Action No.
                                             5:18-CV-0919 (GLS/DEP)
     v.

DUSTIN M. CZARNY, et al.,

                 Defendants.


APPEARANCES:                                 OF COUNSEL:

FOR PLAINTIFF:

WEBSTER, SZANYI LAW FIRM                     JEREMY A. COLBY, ESQ.
1400 Liberty Building
Buffalo, New York 14202

FOR DEFENDANTS CZARNY
AND SARDO:

ONONDAGA COUNTY DEPARTMENT                   BENJAMIN A. YAUS, ESQ.
 OF LAW
John H. Mulroy Civic Center
421 Montgomery Street
10th Floor
Syracuse, New York 13202

FOR REMAINING DEFENDANTS:

HON. LETITIA JAMES                           C. HARRIS DAGUE, ESQ.
New York State Attorney General              KELY L. MUNKWITZ, ESQ.
The Capitol                                  Assistant Attorneys General
Albany, New York 12224
 Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 2 of 32




DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                   REPORT AND RECOMMENDATION

      Since 1890, New York elections have been subject to a provision

prohibiting certain electioneering conduct in and around polling places,

including the display of political banners, buttons, posters, or placards in

polling places and within a one-hundred-foot radius thereof. In this

proceeding, plaintiff challenges that restriction, and a related statute

setting forth criminal penalties associated with unlawful electioneering,

arguing that those laws abridge the rights of plaintiff and others as

guaranteed under the First Amendment to the United States Constitution.

      Plaintiff’s challenge is based principally upon Minnesota Voters’

Alliance v. Mansky, 138 S. Ct. 1876 (2018), in which the United States

Supreme Court determined that the State of Minnesota's so-called

"political apparel ban" failed to withstand a First Amendment challenge.

Relying on that case, plaintiff argues that the New York State statutes are

facially unconstitutional, and that the defendants, including representatives

of the New York State and Onondaga County Boards of Elections, have

violated his civil rights through the enforcement of those provisions.

      Prior to answering, both the State defendants and County

defendants moved for the entry of summary judgment dismissing plaintiff’s
                                       2
 Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 3 of 32




First Amendment claims. Plaintiff has responded in opposition to those

motions, arguing in part that they are premature since discovery has not

yet occurred, and in any event lack merit, and has cross-moved for

summary judgment in his favor as against all defendants. For the reasons

set forth below, I recommend that the summary judgment motions filed by

the State defendants and County defendants be granted, and that

plaintiff’s complaint be dismissed.

I.    BACKGROUND

      Plaintiff John DeRosier is a resident of Onondaga County, and a

registered New York voter. Dkt. No. 1 at 4. Plaintiff is an enrolled member

of the Independence Party in New York. Dkt. No. 1 at 9. In his complaint,

which was filed in advance of the November 2018 general election,

plaintiff expressed his desire to display placards for favored candidates

within and outside of an official polling place in the 2018 primary and

general elections. Dkt. No. 1 at 4, 9, 10. More specifically, and as alleged

in the complaint, plaintiff wishes to "to wear political buttons . . . including

but not limited to political buttons expressing support for his favored

candidates and/or conservative causes," and intends to "carry political

placards into the polling place, for personal reference with respect to his

favored candidates, to aid in casting a ballot." Id. at 4.


                                        3
 Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 4 of 32




      The New York State Board of Elections ("State Board') was

established in 1974 as a bipartisan entity responsible for the

administration and enforcement of laws related to elections in the state.

Dkt. No. 21-1 at 1; see also 1974 N.Y. Sess. Laws Ch. 604. As part of its

duties, the State Board aids local election boards and investigates

complaints of possible violations of applicable laws. Dkt. No. 21-1 at 1; see

generally N.Y. Elec. Law § 3-102. Defendants Peter S. Kosinski and

Douglas A. Kellner are co-chairs of the State Board, and defendants

Andrew J. Spano and Gregory P. Peterson are commissioners of the State

Board (collectively, the "State defendants"). Dkt. No. 1 at 5; see also Dkt.

No. 21-1 at 2. Defendants Dustin M. Czarney and Michele L. Sardo are

commissioners of the Onondaga County Board of Elections ("County

Board") (collectively, the "County defendants"). Dkt. No. 1 at 5; Dkt. No.

19-10 at 2.

      In the wake of the Supreme Court's decision five days earlier in

Minnesota Voters' Alliance, on or about June 20, 2018, the State Board

sent guidance to all local and county elections boards, including

representatives of the Onondaga County Board of Elections, advising that

following the Supreme Court's decision, New York Election Law § 8-104(1)

remains valid. Dkt. No. 21-1 at 2; Dkt. No. 19-10 at 2; Dkt. No. 21-2 at 3;


                                      4
 Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 5 of 32




Dkt. No. 21-2 at 7-8; see Dkt. No. 21-4. Further guidance was issued by

the State Board on October 3, 2018, in advance of the November 2018

general election. Dkt. No. 21-2 at 4-5, 18-19. That guidance provides, in

relevant part, as follows:

                   This prohibition on 'political banner[s],'
            'button[s],' and 'poster[s] and placard[s]' applies only
            in the narrow context of the prohibition on
            'electioneering within the polling place' and the 'one
            hundred foot radial.' That is to say, to constitute a
            violation of New York law a banner, button, poster
            or placard must constitute 'electioneering.'

                   An electioneering communication is one which
            seeks the election of a candidate or vote for a
            political party or independent body on the ballet
            within the poll site. Accordingly, a violation . . . must
            contain the name of a candidate, political party,
            independent body or a direct reference to a ballot
            proposal on the ballot which contextually seeks
            votes.

Dkt. No. 21-2 at 18-19 (internal quotations marks omitted).

      Plaintiff's primary challenge in this case is centered upon section 8-

104(1) of New York's Election Law, which defendants characterize as an

"anti-electioneering" provision and which provides as follows:

            The American flag shall be kept displayed at each
            polling place throughout the election. Facsimile
            ballots, voter information posting and distance
            markers shall not be taken down, torn or defaced
            during the election. While the polls are open no
            person shall do any electioneering within the polling
            place, or in any public street, within a one hundred
                                       5
    Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 6 of 32




              foot radial measured from the entrances designated
              by the inspectors of election, to such polling place
              or within such distance in any place in a public
              manner; and no political banner, button, poster or
              placard shall be allowed in or upon the polling place
              or within such one hundred foot radial. While the
              polls are open no person shall consume any
              alcoholic beverages within the polling place.

N.Y. Elec. L. § 8-104(1). Violations of the electioneering provision of the

law are subject to misdemeanor criminal penalties under section 17-130(4)

of New York's Election Law.

        In his complaint, plaintiff asserts that the prohibitions of New York

Election Law § 8-104(1), and the parallel provision of the New York

Election Law § 17-130(4), are unconstitutional in light of the Supreme

Court's decision Minnesota Voters' Alliance. See generally Dkt. No. 1. He

seeks a declaratory judgment to that effect, along with permanent

injunctive relief.1 Id. at 11-16.

II.     PROCEDURAL HISTORY

        Plaintiff commenced this action on August 3, 2018 against the

County defendants and State defendants in their official capacities only.

See generally Dkt. No. 1. Plaintiff's complaint asks that the court to declare


1       Although plaintiff's complaint purports to seek a preliminary injunction among
the relief requested, see Dkt. No. 1 at 2,3, 15, plaintiff did not move the court for a
preliminary injunction, or otherwise request such an order pursuant to Rule 65 of the
Federal Rules of Civil Procedure.
                                            6
    Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 7 of 32




that the two provisions at issue, N.Y. Elections Law §§ 8-104(1) and 17-

130(4), are unconstitutional to the extent that they apply to political buttons

or political placards; that defendants be enjoined from enforcing those

provisions; and that he be awarded reasonable attorney's fees pursuant to

42 U.S.C. § 1988(b). Id.

        On October 24, 2018, the County defendants filed a pre-answer

motion for summary judgment dismissing plaintiff's claims.2 Dkt. No. 19.

The State defendants soon followed with their pre-answer summary

judgment motion, filed on October 26, 2018. Dkt. No. 24. Plaintiff

responded in opposition to both motions and likewise cross-moved for the




2       While a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure automatically extends the time under which a defendant must file an
answer, there is no similar rule governing a defendant's obligation to answer a
complaint when he files a pre-answer motion for summary judgment pursuant to Rule
56. Compare Fed. R. Civ. P. 12(a)(4) with Fed. R. Civ. P. 56; see also 10A Alan Wright
et al., Federal Practice & Procedure § 2718 (4th ed.). Most courts that have determined
that Rule 12(a)(4) operates by analogy to a defendant that has filed a pre-answer
summary judgment motion and, therefore, have declined to find a defendant in default
by failing to file an answer until after disposition of the motion. See Rashidi v. Albright,
818 F. Supp. 1354, 1356 (D. Nev. 1993) ("Although Rule 12 does not specifically allow
for a summary judgment motion to toll the running of the period within which a
responsive pleading must be filed, by analogy the language would seem to apply[.]");
but see Poe v. Cristina Copper Mines, Inc., 15 F.R.D. 85, 87 (D. Del. 1953) (finding
that the "extension of time to file a response pleading until determination of a motion
for summary judgment is not a definite and fixed right but a matter to be granted or
denied under Rule 6(b)"). In this instance, exercising my discretion, I will sua sponte
order a stay of defendants' time to answer plaintiff's complaint until fourteen days after
a final determination is issued with respect to the parties' motions, in the event that the
action survives. Snyder v. Goord, 05-CV-1284, 2007 WL 957530, at *5 (N.D.N.Y. Mar.
29, 2007) (McAvoy, J., adopting report and recommendation by Peebles, M.J.).

                                             7
 Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 8 of 32




entry of summary judgment as against both groups of defendants on

December 18, 2018. Dkt. No. 24. The County defendants and State

defendants have since filed papers in opposition to plaintiff's cross-

motions and in reply to plaintiff's opposition to their motions. Dkt. Nos. 29,

30, 31. The parties' cross-motions have been referred to me for the

issuance of a report and recommendation, pursuant to 28 U.S.C. §

636(b)(1)(B). See Dkt. No. 28.

III.   DISCUSSION

       A.   Summary Judgment Standard

       Summary judgment motions are governed by Rule 56 of the Federal

Rules of Civil Procedure. Under that provision, the entry of summary

judgment is warranted "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986); Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391

F.3d 77, 82-83 (2d Cir. 2004). A fact is "material" for purposes of this

inquiry if it "might affect the outcome of the suit under the governing law."

Anderson, 477 U.S. at 248; see also Jeffreys v. City of N.Y., 426 F.3d 549,

553 (2d Cir. 2005). A material fact is genuinely in dispute "if the evidence


                                       8
 Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 9 of 32




is such that a reasonable jury could return a verdict for the nonmoving

party." Anderson, 477 U.S. at 248.

      A party moving for summary judgment bears an initial burden of

demonstrating that there is no genuine dispute of material fact to be

decided with respect to any essential element of the claim in issue; the

failure to meet this burden warrants denial of the motion. Anderson, 477

U.S. at 250 n.4; Sec. Ins. Co., 391 F.3d at 83. In the event this initial

burden is met, the opposing party must show, through affidavits or

otherwise, that there is a material dispute of fact for trial. Fed. R. Civ. P.

56(e); Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 250.

      When deciding a summary judgment motion, a court must resolve

any ambiguities, and draw all inferences, in a light most favorable to the

non-moving party. Anderson, 477 U.S. at 255; Jeffreys, 426 F.3d at 553;

Wright v. Coughlin, 132 F.3d 133, 137-38 (2d Cir. 1998). The entry of

summary judgment is justified only in the event of a finding that no

reasonable trier of fact could rule in favor of the non-moving party. Bldg.

Trades Emp'rs' Educ. Ass'n v. McGowan, 311 F.3d 501, 507-08 (2d Cir.

2002); see also Anderson, 477 U.S. at 250 (finding summary judgment

appropriate only when "there can be but one reasonable conclusion as to

the verdict").


                                        9
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 10 of 32




       In a case such as this, where the parties have filed cross-motions for

summary judgment, "a court must evaluate each party's motion on its own

merits, taking care in each instance to draw all reasonable inferences

against the party whose motion is under consideration." Boy Scouts of Am.

V. Wyman, 335 F.3d 80, 88 (2d Cir. 2003) (quotation marks omitted).

       B.     Plaintiff's Rule 56(d) Objection to Defendants' Motions 3

       Plaintiff objects to defendants moving for summary judgment without

his first having had an opportunity to conduct discovery, pointing out that

defendants have relied upon a record that includes extrinsic materials.

See generally Dkt. No. 24-4 at 6. Plaintiff requests an opportunity to

engage in discovery prior to the merits of his claims being addressed. See

generally id.

       The Second Circuit has explained that, ordinarily, "summary

judgment should be granted if after discovery, the nonmoving party has

failed to make a sufficient showing on an essential element of its case with

respect to which it has the burden of proof." Hellstrom v. U.S. Dep't of




3      In 2010, Rule 56 was substantially revised to set out and improve the
procedures for making, opposing, and deciding motions for summary judgment.
Because the revision also resulted in material being moved into different subdivisions
than where it initially was found, including the relocation of Rule 56(f) to 56(d), certain
precedent remains valid, but the citation of the rule may be different as a result of this
revision.

                                             10
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 11 of 32




Veterans Affairs, 201 F.3d 94, 97 (2d Cir. 2000) (quotation marks and

alterations omitted) (emphasis in original). Before granting a motion for

summary judgment, a court should insure that the non-moving party has "

'had the opportunity to discovery information that is essential to his

opposition to the motion for summary judgment.' " Id. (quoting Trebor

Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d 506, 511 (2d Cir. 1989)).

      Although "[t]here is a critical distinction . . . between cases where a

litigant opposing a motion for summary judgment requests a stay of that

motion to conduct additional discovery and cases where that same litigant

opposes a motion for summary judgment on the ground that it is entitled to

an opportunity to commence discovery with respect to [the] claims,"

Crystalline H2O, Inc. v. Orminski, 105 F. Supp. 2d 3, 6-7 (N.D.N.Y. 2000)

McAvoy, J.) (emphasis in original), the Second Circuit has nonetheless

recognized that in rare cases, summary judgment may "be granted against

a [party] who has not been afforded the opportunity to conduct discovery."

Hellstrom, 201 F.3d at 97 (citing Sutera v. Schering Corp., 73 F.3d 13, 18

(2d Cir. 1995); Meloff v. New York Life Ins. Co., 51 F.3d 372, 375 (2d Cir.

1995); Jones v. Coughlin, 45 F.3d 677, 680 (2d Cir. 1995)).

      Rule 56(d) of the Federal Rules of Civil Procedure "addresses cases

where a litigant opposing summary judgment requests additional


                                      11
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 12 of 32




discovery." Crystalline H2O, Inc., 105 F. Supp. 2d at 6-9. That rule

provides that,

           [i]f a nonmovant shows by affidavit or declaration
           that, for specified reasons, it cannot present facts
           essential to justify its opposition [to a motion for
           summary judgment], the court may

                 (1)   defer considering the motion or deny it;

                 (2)   allow time to obtain affidavit declarations
                       or to take discovery; or

                 (3)   issue any other appropriate order.

Fed. R. Civ. P. 56(d). It was designed to afford a non-moving party with a

fair opportunity to engage in discovery before having to oppose a

summary judgment motion.

     To successfully assert a Rule 56(d) defense to a summary judgment

motion, the non-movant should "file an affidavit explaining (1) what facts

are sought and how they are to be obtained, (2) how those facts are

reasonably expected to create a genuine [dispute] of material fact, (3)

what effort the affiant has made to obtain those facts, and (4) why [those

efforts were] unsuccessful[.]" Hudson River Sloop Clearwater, Inc. v. Dep't

of Navy, 891 F.2d 414, 422 (2d Cir. 1989) (citing Burlington Coat Factory

Warehouse Corp. v. Esprit De Corp., 769 F.2d 919, 925-27 (2d Cir.

1985)); accord, Crystalline H20, Inc., 105 F. Supp. 2d at 6; Young v.


                                     12
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 13 of 32




Corbin, 889 F. Supp. 582, 584-85 (N.D.N.Y. 1995) (McAvoy, J.). Although

the failure to file an affidavit pursuant to Rule 56(d) is not automatically

fatal, "the failure to file a Rule 56(d) affidavit sufficiently explaining the

need for additional discovery 'is itself sufficient grounds to reject a claim

that the opportunity for discovery was inadequate.' " Lunts v. Rochester

City Sch. Dist., 515 F. App'x 11, 13–14 (2d Cir. 2013) (quoting Paddington

Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994)); see also Falso

v. Rochester City Sch. Dist., 460 F. App'x 60, 61-62 (2d Cir. 2012) ("[The

plaintiff] did not submit an affidavit in the district court setting forth the

additional facts he sought to discover under Fed. R. Civ. P. 56(d). That

omission is 'itself sufficient grounds to reject a claim that the opportunity

for discovery was inadequate.' " (quoting Paddington Partners, 34 F.3d at

1137).

      Plaintiff has failed to carry his burden under Rule 56(d). Although he

summarily argues that defendants' motion is premature, the mere fact that

defendants have moved for summary judgment prior to answering does

not ipso facto render their respective motions premature. Indeed, Rule

56(b) of the Federal Rules of Civil Procedure expressly contemplates that

the "motion for summary judgment at any time until 30 days after the close

of all discovery." (emphasis added). At the same time, while arguing the


                                        13
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 14 of 32




prematurity of defendants' motions, plaintiff has stated "discovery is not

needed," see, e.g., Dkt. No. 24-3 at 3, and has himself moved for the entry

of summary judgment in his favor. See generally Dkt. No. 24.

       More significantly, plaintiff's reference to the need for discovery in his

memorandum of law in opposition to defendants' motions is not an

adequate substitute for a Rule 56(d) affidavit. 4 An affidavit detailing, inter

alia, the evidence that he seeks and the relevance of that evidence to the

underlying the motion would have substantially aided the court in

evaluating plaintiff's otherwise conclusory claim. See Crystalline H2O, Inc.,

105 F. Supp. 2d at 8 ("Although the affidavit filed by [the d]efendants'

counsel regarding the need to conduct discovery is arguably general, this

can be explained, in part, by the fact that discovery has not yet

commenced[.]").

       For these reasons, I recommend that plaintiff's claim that summary

judgment is premature be rejected by the court.

       C.     Minnesota Voters' Alliance v. Mansky

       For well over a century, the State of Minnesota has prohibited


4       The declaration of plaintiff's counsel makes only one passing reference to
discovery not having been commenced, and does not otherwise detail what relevant
discovery he seeks. Dkt. No. 24-1 at ¶ 28. In addition, plaintiff also refers to Rule 56(d)
in his response to defendants' statements of undisputed material facts, submitted
pursuant to Local Rule 7.1(a)(3), but that too is not an adequate substitute for a Rule
56(d) affidavit.
                                            14
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 15 of 32




individuals from wearing "[a] political badge, political button, or other

political insignia . . . at or about the polling place on primary or election

day." 1912 Minn. Laws, 1st Spec. Sess., Ch. 3, § 13 (now codified at Minn.

Stat. § 211B.11(1)). The State of Minnesota is certainly not alone in its

limitation of certain speech in and around polling places on Election Day;

all fifty states and the District of Columbia have laws limiting speech in

some form at and near polling places. Minnesota Voters All., 138 S. Ct. at

1883; see also Point III.D, infra.

       Individuals that violated this "political apparel ban" were subject to

an administrative process before the Minnesota Office of Administrative

Hearings, which was empowered to issue a reprimand or impose a civil

penalty upon finding a violation. Minn. Stat. §§ 211B.32, 211B.35(2)

(2014). That administrative body could also refer the complaint to the

county attorney for prosecution as a petty misdemeanor; the maximum

penalty for the offense was a fine of $300. Minn. Stat. §§ 211B.11(4)

(Supp. 2017), 211B.35(2) (2014), 609.02(4a) (2016).

       Prior to the 2010 general election, a group of concerned Minnesota

voters, referring to themselves as "Election Integrity Watch" ("EIW"),5


5     EIW consisted of the Minnesota Voters Alliance ("MVA") and other "likeminded
groups and individuals" also a part of that lawsuit. Minnesota Voters All., 138 S. Ct. at
1884.

                                            15
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 16 of 32




sought a temporary restraining order and preliminary injunction from a

federal district court. Minnesota Voters All., 138 S. Ct. at 1884. The court

denied the requested relief, concluding that EIW was "not likely to succeed

on the merits of their claims," and permitting the ban to remain in effect for

the upcoming election. See Minnesota Majority v. Mansky, 789 F. Supp.

2d 1112, 1117 (D. Minn. 2011) (subsequent history omitted). In response

to the lawsuit and in order to assist local election officials in determining

which materials fell within meaning of "political" for purposes of the ban, an

"Election Day Policy" was distributed, which included the following

examples of apparel falling within the scope of Minnesota's ban:

            • Any item including the name of a political party in
              Minnesota, such as the Republican,
              [Democratic–Farmer–Labor], Independence,
              Green or Libertarian parties.

            • Any item including the name of a candidate at
              any election.

            • Any item in support of or opposition to a ballot
              question at any election.

            • Issue oriented material designed to influence or
              impact voting (including specifically the 'Please
              I.D. Me' buttons).

            • Material promoting a group with recognizable
              political views (such as the Tea Party,
              MoveOn.org, and so on).

Minnesota Voters All., 138 S. Ct. at 1884. Thereafter, a number of
                                       16
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 17 of 32




members of the EIW reported difficulties in voting on Election Day. 6

Minnesota Voters All., 138 S. Ct. at 1884; see also Minnesota Majority,

789 F. Supp. 2d at 1118-19 (recounting the difficulties experienced by

some voters on Election Day).

      Following additional proceedings before the district court and Eighth

Circuit, the Supreme Court ultimately granted EIW's petition for certiorari

review, limited to a First Amendment facial challenge to the

constitutionality of Minnesota Statute § 211B.11(1). Minnesota Voters All.

v. Mansky, 138 S. Ct. 446 (2017) (memorandum). In an opinion delivered

by Chief Justice John Roberts on June 14, 2018, the Supreme Court

concluded that Minnesota law was unconstitutional on its face. See

generally Minnesota Voters All., 138 S. Ct. at 1876.

      In striking down section 211B.11(1) of the Minnesota Statute, the

Supreme Court observed that the first three items of Election Day Policy

were "clear enough." Minnesota Voters All., 138 S. Ct. at 1889. However,

when considering the " 'authoritative constructions' in interpreting a state



6      "One individual was asked to cover up his Tea Party shirt. Another refused to
conceal his 'Please I.D. Me' button, and an election judge recorded his name and
address for possible referral. And [another individual]-who was wearing the same
button and a T-shirt with the words 'Don't Tread on Me' and the Tea Party Patriots
logo-was twice turned away from the polls altogether, then finally permitted to vote
after an election judge recorded his information." Minnesota Voters All., 138 S. Ct. at
1884.

                                           17
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 18 of 32




law," Minnesota Voters All., 138 S. Ct. at 1889 (quoting Forsyth Cty. v.

Nationalist Movement, 505 U.S. 123, 131 (1992)), the final two guidelines

"raise[d] more questions than . . . answers." Minnesota Voters All., 138 S.

Ct. at 1890.

      "Although there is no requirement of narrow tailoring in a nonpublic

forum, the State must be able to articulate some sensible basis for

distinguishing what may come in from what must stay out." Minnesota

Voters All., 138 S. Ct. at 1888 (citing Cornelius v. NAACP Legal Def. &

Educ. Fund Inc., 473 U.S. 788, 806 (1985)). "[T]he unmoored use of the

term 'political' in the Minnesota law, combined with haphazard

interpretations the State . . . provided in official guidance and

representations to th[e] Court," led the Supreme Court to conclude that the

Minnesota's political apparel ban did not survive the "forgiving"

reasonableness test. Minnesota Voters All., 138 S. Ct. at 1888.

      D.    The "Australian System" and the Enactment of New York
            Election Law § 8-104(1)

      "Casting a vote is a weighty civic act, akin to a jury's return of a

verdict, or a representative's vote on a piece of legislation." Minnesota

Voters All., 138 S. Ct. at 1887. Yet, the formative elections in the country "

'were not a very pleasant spectacle for those who believed in democratic

government.' " Id. at 1883 (quoting Burson v. Freeman, 504 U.S. 191, 202
                                      18
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 19 of 32




(1992)).

      As the Supreme Court once explained, during the colonial period of

America, government officials were elected by the viva voce voting

scheme—a method that "was not a private affair, but an open, public

decision, witnessed by all and improperly influenced by some." Burson,

504 U.S. at 200. Following the formation of the Union, many states began

to transition to the paper ballot, but "the evils associated with the earlier

viva voce system reinfected the election process; the failure of the law to

secure secrecy opened the door to bribery and intimidation." Id. at 200-01;

Silberberg v. Board of Elec. of NY, 272 F. Supp. 3d 454, 476 (S.D.N.Y.

2017) (observing that "vote buying and voter intimidation were rampant.").

      New York was one the earliest adopters of the so-called "Australian

system" of voting. 7 Burson, 504 U.S. at 203. The roots of the current

version of New York Election Law § 8-104(1) can be traced back to at


7     According to the Supreme Court,

             [t]he most famous feature of the Australian system was its
             provision for an official ballot, encompassing all candidates
             of all parties on the same ticket. But this was not the only
             measure adopted to preserve the secrecy of the ballot. The
             Australian system also provided for the erection of polling
             booths (containing several voting compartments) open only
             to election officials, two 'scrutinees' for each candidate, and
             electors about to vote.

Burson, 504 U.S. 191 (citing J. Wigmore, The Australian Ballot System as Embodied in
the Legislation of Various Countries 69, 71, 78, 79 (1889)).
                                           19
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 20 of 32




least 1890.8 Silberberg v. Board of Elec. of NY, 272 F. Supp. 3d 454, 476

(S.D.N.Y. 2017) ("Expressive activities have been restricted at polling sites

in New York since the adoption of the Australian ballot reforms in 1890");

see 1890 Sess. Law of N.Y. Ch. 262. As part of an overall legislative

measure "to promote the independence of voters at public elections,

enforce the secrecy of the ballot, and provide for the printing and

distribution of ballots at public expense," the New York Legislature

enacted a law, which provided in relevant part:

              No person shall do any electioneering on election
              day within any polling place, or in any public street
              or room, or in a public manner, within one hundred
              and fifty feet of any polling place.

1890 N.Y. Sess. Laws. Ch. 262, § 35, as amended 1891 N.Y. Sess. Laws

Ch. 296. The provision has undergone a number of revisions to arrive at

its current iteration, set forth above. See pp. 5-6, ante.

       E.     First Amendment Considerations

       The First Amendment guarantees the right of freedom of speech to

individuals and groups; it speaks in strong terms: "Congress shall make no

law . . . abridging the freedom of speech." U.S. Const. Amend. 1. "The


8     The New York Legislature's attempt to adopt ballot reform in 1888 was vetoed
by Governor David B. Hill, who, inter alia, specifically objected to restricting the "right of
the people to converse with and 'electioneer' one another at the polls." 8 CHARLES Z.
LINCOLN, ED., MESSAGES FROM THE GOVERNORS 578.

                                             20
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 21 of 32




freedom of speech . . . which [is] secured by the First Amendment against

abridgment by the United States, [is] among the fundamental personal

rights and liberties which are secured to all persons by the Fourteenth

Amendment against abridgment by a State." Thornhill v. Alabama, 310

U.S. 88, 95 (1940).

      "[T]he initial task of a court faced with a dispute regarding First

Amendment activity on government property is to define the nature of the

property at issue." Zalaski v. City of Bridgeport Police Dept., 613 F.3d 336,

341 (2d Cir. 2010). To assist with this task, the Supreme Court has

defined various "fora for expression . . . that, correspondingly, fall along a

spectrum of constitutional protection," from highest to lowest. Peck v.

Baldwinsville Cent. Sch. Dist., 426 F.3d 617, 625 (2d Cir. 2005); see Perry

Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 44 (1983) ("The

existence of a right of access to public property and the standard by which

limitations upon such a right must be evaluated differ depending on the

character of the property at issue.") In evaluating whether a particular

space should be classified as a traditional public forum, a designated or

limited public forum, or a nonpublic forum—the three recognized

categories—the court must consider the space's compatibility with

expressive activity and whether the government’s general "policy and


                                      21
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 22 of 32




practice" shows that the forum is intended to be used for speech by the

public. Paulsen v. Cty. of Nassau, 925 F.2d 65, 69 (2d Cir. 1991).

      In this case, New York's prohibition on "political banner[s], button[s],

poster[s] or placard[s]" applies only in and within one hundred feet of a

specific location: an official polling location. N.Y. Elec. L. § 8-104(1). The

parties agree that the interior of a polling location is properly considered a

nonpublic forum. Plaintiff argues, however, that pursuant to the Supreme

Court's decision in Burson, the environs of the polling place, which can

include streets and sidewalks, should be classified as a "public forum."

Dkt. No. 24-5 at 20. Although the State defendants note that there has

been some disagreement over how to classify the area around an official

polling location since Burson was decided,9 they nonetheless agree that

the "100-foot radial area around a polling place has been deemed a

'public' forum." Dkt. No. 21-9 at 10-11 (citing Burson, 504 U.S. at 198-

211). As a result, I conclude that while the interior of a polling place is

properly classified as nonpublic fora, for purposes of this report and

recommendation, and without otherwise deciding, I will assume that the


9      In Burson, a plurality of the justices upheld the State of Tennessee's
determination that a one-hundred-foot campaign-free zone outside the polls was
necessary to secure the advantages of the secret ballot and protect the right to vote.
Burson, 504 U.S. at 210-211. In a concurring opinion, however, Justice Scalia, argued
that the subject area outside the polling place is more properly categorized as a
"nonpublic forum." Burson, 504 US at 214 (Scalia, J.) (concurring in judgment).
                                          22
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 23 of 32




area within a one-hundred-foot radius of a polling location constitutes a

traditional public forum. Burson, 504 U.S. at 196-97.

      The court is next tasked with considering whether the New York

restriction under consideration is content based or content neutral. See

generally Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 642 (1994).

While, on one hand, "laws that confer benefits or impose burdens on

speech without reference to the ideas or views expressed are in most

instances content neutral," on the other hand, "laws that by their terms

distinguish favored speech from disfavored speech on the basis of the

ideas or views expressed are content based." Id. at 643 (citing, inter alia,

Burson, 504 U.S. at 197). The New York restriction under consideration,

much like the Tennessee restriction considered in Burson, "is not a facially

content-neutral time, place, or manner restriction." Burson, 504 U.S. at

197; see N.Y. Elec. L. § 8-104(1). This is because

            [w]hether individuals may exercise their free speech
            rights near polling places depends entirely on
            whether their speech is related to a political
            campaign. The statute does not reach other
            categories of speech, such as commercial
            solicitation, distribution, and display.

Burson, 504 U.S. at 197; see Reed v. Town of Gilbert, 135 S. Ct. 2218,

2227, 192 L.Ed.2d 236 (2015) ("Government regulation of speech is

content based if a law applies to particular speech because of the topic
                                     23
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 24 of 32




discussed or the idea or message expressed.").

       Having determined that the section 8-104(1) of New York Election

Law is a content-based regulation of political speech that at least partially

extends to traditional public fora, I must examine the provision by applying

to strict or exacting scrutiny. 10 Burson, 504 U.S. at 198; see Carey v.

Brown, 447 U.S. 455, 461-62 (1980). Under this level of judicial scrutiny, a

regulation will survive only if the state shows " 'that its regulation is

necessary to serve a compelling state interest and is narrowly drawn to

achieve that end.' " Simon & Schuster, Inc. v. Members of New York State

Crime Victims Bd., 502 U.S. 105, 118 (1991) (quoting Arkansas Writers'

Project, Inc. v. Ragland, 481 U.S. 221, 231 (1987)). Although "this is a

heavy burden, it is not true 'that strict scrutiny is strict in theory, but fatal in

fact.' " Evergreen Ass'n, Inc. v. City of New York, 740 F.3d 233, 246 (2d

Cir. 2014) (quoting Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 237

(1995)).

              1.     New York Election Law § 8-104(1) Furthers a Compelling
                     State Interest

       It is beyond cavil "that a State 'indisputably has a compelling interest


10      In this case, it is not necessary to parse the official polling location (nonpublic
forum) from the one-hundred-foot radius (public forum) because if the New York statute
satisfies strict scrutiny—the highest level of judicial review—it will necessarily satisfy
lower levels of scrutiny.
                                            24
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 25 of 32




in preserving the integrity of its election process.' " Burson, 504 U.S. at

199 (quoting Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S.

214, 231 (1989)). As a result, the Supreme Court "has 'upheld generally

applicable and evenhanded restrictions that protect the integrity and

reliability of the electoral process itself,' " which includes "protecting voters

from confusion and undue influence." Burson, 504 U.S. at 199 (quoting

Anderson v. Celebrezze, 460 U.S. 780, 788, n. 9 (1983) (citing Eu, 489

U.S. at 228-29). "In other words, [the Supreme Court] has recognized that

a State has a compelling interest in ensuring that an individual's right to

vote is not undermined by fraud in the election process." Burson, 504 U.S.

at 199.

      In Burson, the Supreme Court upheld a Tennessee law that

prohibited certain campaign related speech, including "the display or

distribution of campaign materials within 100 feet of the entrance to a

polling place." Burson, 504 at 193-95. Likewise, in Minnesota Voters

Alliance, although the Minnesota statue did not survive, the Supreme

Court nonetheless concluded that "[t]he State may reasonably take steps

to ensure that partisan discord not follow the voter up to the voting booth,

and distract from a sense of shared civic obligation at the moment it

counts the most. That interest may be thwarted by displays that do not


                                       25
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 26 of 32




raise significant concerns in other situations." Minnesota Voters Alliance,

135 S. Ct. at 1888; see also id. ("Minnesota may choose to prohibit certain

apparel there because of the message it conveys, so that voters may

focus on the important decisions immediately at hand."). Both statutes

examined by the Supreme Court were intended to combat the same evils

that the New York statute was intended to address: vote buying and voter

intimidation. See Silberberg, 272 F. Supp. 3d at 470.

      In this case, the State defendants have submitted the declaration of

non-party Thomas E. Connolly, the Direction of Election Operations for the

State Board. Dkt. No. 21-2. In that declaration, Connolly asserts that

section 8-104 of New York's Election Law is in furtherance of the State

Board's overall goal of ensuring "a safe and fair polling place so that all

eligible New York voters can cast their ballot free from intimidation, undue

influence and corruption, so as to protect the overall sanctity, fairness and

accuracy of elections." Id. at 3. For his part, plaintiff does not disagree and

acknowledges that New York "has a compelling interest in election

integrity." Dkt. No. 24-4 at 25.

      Accordingly, and in light of plaintiff's concession on this point, I

recommend that the court conclude that New York Election Law § 8-

104(1) furthers a compelling state interest.


                                       26
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 27 of 32




            2.    New York Election Law § 8-104(1) is Narrowly Tailored

      This leaves one question for the court to consider: whether New

York Election Law § 8-104(1) is narrowly tailored to serve the State's

compelling interest in the integrity of the election process. "To survive strict

scrutiny, however, a State must do more than assert a compelling state

interest—it must demonstrate that its law is necessary to serve the

asserted interest." Burson, 504 U.S. at 199; see Reed, 135 S. Ct. at 226.

To make this showing, the state must "prove that the proposed

alternatives will not be as effective as the challenged statute." Ashcroft v.

Am. Civil Liberties Union, 542 U.S. 656, 665 (2004). Because speech

must not be restricted further than necessary to achieve the state's

interest, the statute must be "the least restrictive alternative that can be

used to achieve that goal.' Id. at 666. In other words, the statute will be

struck down if the government does not prove that "the challenged

regulation is the least restrictive means among available, effective

alternatives." Id. "[P]erfect clarity and precise guidance have never been

required even of regulations that restrict expressive activity." Ward v. Rock

Against Racism, 491 U.S. 781, 794 (1989).

      Plaintiff's argument that the section 8-104(1) of New York's Election

Law is not narrowly tailored is premised entirely upon the court viewing its


                                      27
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 28 of 32




facial challenge in a vacuum and without looking beyond the text of the

statute. Dkt. No. 24-5 at 24-25. In evaluating a facial challenge, however,

the court must consider "authoritative constructions . . . , including [the

State's] own implementation and interpretation of it." Forsyth Cty., Ga. v.

Nationalist Movement, 505 U.S. 123, 131 (1992); see Hoffman Estates v.

The Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494, n. 5 (1982) ("[i]n

evaluating a facial challenge to a state law, a federal court must . . .

consider any limiting construction that a state court or enforcement agency

has proffered."). "Any inadequacy on the face of the [statute can be] . . .

more than remedied by the [State's] narrowing construction." Ward, 491

U.S. at 796.

      Comparing the term "political" in the New York statute to the term

"political" in the Minnesota statute is far too simplistic of an approach,

effectively calling on the court to turn a blind eye to the realities and ignore

the "authoritative construction" provided by the State Board. While the

Minnesota statute prohibited wearing a "political badge, political button, or

other political insignia," the law was not problematic because of the

"unmoored use of the term 'political[.]' " Rather, it was the use of that term,

"combined with haphazard interpretations the State has provided in official

guidance and representations to this Court," which caused Minnesota's


                                       28
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 29 of 32




restriction to fail before the Supreme Court. Minnesota Voters All., 138 S.

Ct. at 1888 (emphasis added). The Supreme Court was particularly

troubled by the extension of the statute, by virtue of the guidance provided

by the State of Minnesota, to cover "[i]ssue oriented material designed to

influence or impact voting" and "[m]aterial promoting a group with

recognizable political views" because it would require "an election judge to

maintain a mental index of the platforms and positions of every candidate

and party on the ballot." Minnesota Voters All., 138 S. Ct. at 1889-90.

      In this case, on June 20, 2018, the State Board distributed material

to election officials, indicating that the New York law prohibits

"electioneering," defining that term as "statements for, or against, a

candidate or referendum on the ballot[.]" Dkt. No. 21-2 at 7. In its

guidance, the State Board specifically noted the following:

                    Persons wearing clothing or donning buttons
            that include political viewpoints - i.e. support of the
            Second Amendment, Marriage Equality,
            Environmental Sustainability, Immigration Reform,
            Support for Voter ID Laws- do not violate New
            York's electioneering prohibition unless the issue
            itself is unambiguously on the ballot in the form of a
            ballot proposal.

Id. The State Board indicated that "New York's anti-electioneering law was

intended to prevent the political campaigns from intruding into

the polling place[, and i]t was not designed to prohibit political expression
                                      29
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 30 of 32




generally." Id. at 8. The State Board reiterated this position in an e-mail

distributed to election officials on October 3, 2018. Id. at 18-19.

      Given the authoritative constructions provided by defendants, it is

clear that the New York anti-electioneering statute does not suffer from the

same constitutional infirmities identified by the Supreme Court in

Minnesota Voters Alliance. New York's law was not designed to prohibit

political expression generally, as plaintiff suggests, but was intended to

prevent ballot-specific electioneering on Election Day. Despite plaintiff's

urging to the contrary, I see no reason to depart from the "widespread and

time-tested consensus . . . that some restricted zone is necessary in order

to serve the States' compelling interests in preventing voter intimidation

and election fraud." Burson, 504 U.S. at 207; see also id. at 207-08 ("[T]he

link between ballot secrecy and some restricted zone surrounding the

voting area is not merely timing-it is common sense. The only way to

preserve the secrecy of the ballot is to limit access to the area around the

voter.").

      Balancing the "minor" limitation prescribed by the statute against the

historical concerns with voter intimidation and election fraud, I conclude

that New York's anti-electioneering law, as codified, is narrowly tailored to

the interest in protecting the right of citizens to vote and conducting


                                      30
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 31 of 32




reliable elections. In so holding in light of plaintiff's facial challenge, the

court is construing the "statute to avoid a danger of unconstitutionality."

Ohio v. Akron Ctr. for Reprod. Health, 497 U.S. 502, 514 (1990).

Accordingly, I recommend that defendants' motions for summary judgment

be granted, plaintiff's cross motion be denied, and plaintiff's complaint

dismissed. 11

IV.   SUMMARY AND RECOMMENDATION

      Recent events have underscored the need for adequate safeguards

to ensure free and fair elections. Indeed, New York State has a compelling

interest in protecting its voters against exertion of undue influence through

polling place electioneering. New York's laws are unambiguous and do not

suffer from the infirmities discerned by the Supreme Court in Minnesota

Voters' Alliance. In light of my finding that the record discloses no genuine

triable issue of material fact, and that the defendants are entitled to

judgment as a matter of law, dismissing plaintiff's claims, without first

affording plaintiff an opportunity to conduct discovery, it is hereby

respectfully




11     In light of this recommendation, I have not addressed the County defendants'
alternative argument that they cannot be held liable pursuant to Vives v. City of New
York, 524 F.3d 346 (2d Cir. 2008) because the County Board merely carries out a state
law without any "meaningful" or "conscious" choice.
                                         31
Case 5:18-cv-00919-GLS-ML Document 32 Filed 05/24/19 Page 32 of 32




      RECOMMENDED that defendants' motions for summary judgment

(Dkt. Nos. 19 and 21) be GRANTED, plaintiff's cross motion for summary

judgment (Dkt. No. 24) be DENIED, and plaintiff's complaint be

DISMISSED, and

      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

with the clerk of the court within FOURTEEN days of service of this report.

FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE

APPELLATE REVIEW. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).

      It is hereby ORDERED that the clerk of the court serve a copy of this

report and recommendation upon the parties in accordance with this

court's local rules.




Dated:      May 24, 2019
            Syracuse, New York




                                     32
